DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Final Office action.   Claims 1, 4-8, 10-14, and 16-18 are pending in this application and have been rejected below.      

Response to Amendment
Applicant’s amendments are acknowledged. 
	
Response to Argument
Applicant’s argument with respect to 35 USC § 102 Rejections with respect to 
“determining, dynamically without use of predefined provisioning workflows… actions to perform on the identified network element …” has been fully considered but is non-persuasive.

    PNG
    media_image1.png
    368
    738
    media_image1.png
    Greyscale

 (0053-0059).
Applicant’s argument with respect to, ”the information pertaining to the service state change being based on comparing attributes of the current service state to attributes of the new service state” has been fully considered but is non persuasive.

    PNG
    media_image2.png
    325
    776
    media_image2.png
    Greyscale

Examiner responds Atencio’s “capacity” (0053) is interpreted as the “service 
state”.   The added capacities (examples from 0055-0059:: “subscriber’s requests might include…2. Add additional capacity to infrastructure…6. Add additional capacity to service provider…”) are interpreted as the changes of the service state.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



   
Claims 1, 4-8, 10-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Atencio (2004/0210450)

Regarding Claim 1, Atencio discloses:  A method comprising: 
in response to an order for a service from a customer, (0053-0059- service request (ex. add additional capacity), 
determining, by a system including a processor, (Figure 1, Claim 1, 0011, 0021 – system control)) information pertaining to a service state change of the customer from a current service state of the customer to a new service state of the customer resulting from the order, the current service state relating to a current service provided to the customer; (0053 –capacity validation check; 0055, 0059, 0105- current infrastructure capacity; new (current plus additional) infrastructure capacity; 0105 - Infrastructure Capacity 320 contains all of the information that describes the availability of switches, servers, cables, and related hardware in the infrastructure.)
the information pertaining to the service state change being based on comparing attributes of the current service state to attributes of the new service state, (0053-capacity validation check) 
retrieving the current service state from a database containing service state information for customers; (0053, 0105 – capacity validation check checking current infrastructure capacity)
(0053, 0055, 0059, 0105– capacity validation check checking whether additional capacity can be supported by current capacity)
identifying, by the system in accordance with the information pertaining to the service state change, a network element of an infrastructure of network elements to provision;  (0062-0073 -For each service change, a corresponding device and/or service provider change may be necessary. The service database 323 contains all the service parameters and necessary device parameters needed for each service. These generic device parameters are then recorded to the generic device configuration database 322 by the generic device configuration 303 process. The generic device configuration database 322 may be a unified configuration independent of vendor syntax. The device class will have a generic description of its configuration. A device class would exist, for example, for a telephone 201, a set top box 204 or a subscriber unit 208. In addition to changes made to the devices, configuration changes needed for the service providing software are sent to the software provider.)
determining, dynamically without use of predefined provisioning workflows, (0053-0059 – in response to user’s request through user interface to make changes to the service), by accessing a data structure including mapping information that maps services to network elements of the infrastructure of network elements to provision, actions to perform on the identified network element, the determined actions (0062-0073 –actions for changing device or service provider in response to user’s request;  
0062- For each service change, a corresponding device and/or service provider change may be necessary. The service database 323 contains all the service parameters and necessary device parameters needed for each service. These generic device parameters are then recorded to the generic device configuration database 322 by the generic device configuration 303 process.  The generic device configuration database 322 may be a unified configuration independent of vendor syntax. The device class will have a generic description of its configuration. A device class would exist, for example, for a telephone 201, a set top box 204 or a subscriber unit 208. In addition to changes made to the devices, configuration changes needed for the service providing software are sent to the software provider.
See Also Claim 1d and 5, and Figure 1: 
Claim 1d) a system control (14), designed and configured to enable the subscriber device (11) to receive the services over the infrastructure (12) from the service provider (13).
Claim 5- The system architecture of claim 4, wherein the system control (14) further comprises a database (209) that stores information related to the services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12). 
Examiner notes because the database stores information on the “services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12),” each is being mapped together)
initiating, by the system, an activation workflow in the identified network element based on the determined actions, to provision the identified network element to provide the service specified by the order. (0062-0073 -For each service change, a corresponding device and/or service provider change may be necessary. The service database 323 contains all the service parameters and necessary device parameters needed for each service. These generic device parameters are then recorded to the generic device configuration database 322 by the generic device configuration 303 process. The generic device configuration database 322 may be a unified configuration independent of vendor syntax. The device class will have a generic description of its configuration. A device class would exist, for example, for a telephone 201, a set top box 204 or a subscriber unit 208. In addition to changes made to the devices, configuration changes needed for the service providing software are sent to the software provider.)
wherein upon initiation the activation workflow provisions the identified network element, including configuring the identified network element to provide the specified service to the customer. (0062-0073 -For each service change, a corresponding device and/or service provider change may be necessary. The service database 323 contains all the service parameters and necessary device parameters needed for each service. These generic device parameters are then recorded to the generic device configuration database 322 by the generic device configuration 303 process. The generic device configuration database 322 may be a unified configuration independent of vendor syntax. The device class will have a generic description of its configuration. A device class would exist, for example, for a telephone 201, a set top box 204 or a subscriber unit 208. In addition to changes made to the devices, configuration changes needed for the service providing software are sent to the software provider.
Claim 1d) a system control (14), designed and configured to enable the subscriber device (11) to receive the services over the infrastructure (12) from the service provider (13))

Regarding Claim 4, Atencio discloses The method of claim 1, wherein the activation workflow is to cause performance of the actions. (0062-0073 -For each service change, a corresponding device and/or service provider change may be necessary. The service database 323 contains all the service parameters and necessary device parameters needed for each service. These generic device parameters are then recorded to the generic device configuration database 322 by the generic device configuration 303 process…. In addition to changes made to the devices, configuration changes needed for the service providing software are sent to the software provider.
0060 –Once a service request 304 has been completed and changes have been made to the infrastructure…)

(0062-0073 -For each service change, a corresponding device and/or service provider change may be necessary. The service database 323 contains all the service parameters and necessary device parameters needed for each service. These generic device parameters are then recorded to the generic device configuration database 322 by the generic device configuration 303 process. The generic device configuration database 322 may be a unified configuration independent of vendor syntax. The device class will have a generic description of its configuration. A device class would exist, for example, for a telephone 201, a set top box 204 or a subscriber unit 208. In addition to changes made to the devices, configuration changes needed for the service providing software are sent to the software provider.
See Also Claim 1d and 5, and Figure 1: 
Claim 1d) a system control (14), designed and configured to enable the subscriber device (11) to receive the services over the infrastructure (12) from the service provider (13).
Claim 5- The system architecture of claim 4, wherein the system control (14) further comprises a database (209) that stores information related to the services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12). 
because the database stores information on the “services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12),” each is mapped together)

Regarding Claim 6, Atencio discloses The method of claim 1, wherein initiating the activation workflow comprises issuing an activation command to the identified network element to configure a resource of the identified network element. (0062-0073 -For each service change, a corresponding device and/or service provider change may be necessary. The service database 323 contains all the service parameters and necessary device parameters needed for each service. These generic device parameters are then recorded to the generic device configuration database 322 by the generic device configuration 303 process. The generic device configuration database 322 may be a unified configuration independent of vendor syntax. The device class will have a generic description of its configuration. A device class would exist, for example, for a telephone 201, a set top box 204 or a subscriber unit 208. In addition to changes made to the devices, configuration changes needed for the service providing software are sent to the software provider.)

Regarding Claim 7, Atencio discloses The method of claim 1, wherein the current service state relates to multiple current services provided to the customer. (0053 - Infrastructure Capacity 320 contains all of the information that describes the availability of switches, servers, cables, and related hardware in the infrastructure.)

Regarding Claim 8, Atencio discloses The method of claim 1, wherein the identifying identifies multiple network elements of the infrastructure to provision. (0062-0073 -For each service change, a corresponding device and/or service provider change may be necessary. The service database 323 contains all the service parameters and necessary device parameters needed for each service. These generic device parameters are then recorded to the generic device configuration database 322 by the generic device configuration 303 process. The generic device configuration database 322 may be a unified configuration independent of vendor syntax. The device class will have a generic description of its configuration. A device class would exist, for example, for a telephone 201, a set top box 204 or a subscriber unit 208. In addition to changes made to the devices, configuration changes needed for the service providing software are sent to the software provider.)

Regarding Claim 9, Atencio discloses The method of claim 1, wherein determining the information pertaining the service state change is based on comparing attributes of the current service state to attributes of the new service state. (0105 – attributes of the (current) Infrastructure Capacity 320 (all of the information that describes the availability of switches, servers, cables, and related hardware in the infrastructure.); attributes of new (current + additional) infrastructure capacity)
Claim 10 stands rejected based on the same citations and rationale as applied to Claim 1. 

Regarding Claim 11, Atencio discloses The article of claim 10, wherein the database includes information identifying current service states for respective customers.  (0105 - Infrastructure Capacity 320 contains all of the information that describes the availability of switches, servers, cables, and related hardware in the infrastructure).

Regarding Claim 12, Atencio discloses The article of claim 10, wherein the determining is based on accessing mapping information that maps customer premises devices to respective network elements. (0062-0073 -For each service change, a corresponding device and/or service provider change may be necessary. The service database 323 contains all the service parameters and necessary device parameters needed for each service. These generic device parameters are then recorded to the generic device configuration database 322 by the generic device configuration 303 process. The generic device configuration database 322 may be a unified configuration independent of vendor syntax. The device class will have a generic description of its configuration. A device class would exist, for example, for a telephone 201, a set top box 204 or a subscriber unit 208. In addition to changes made to the devices, configuration changes needed for the service providing software are sent to the software provider.
See Also Claim 1d and 5, and Figure 1: 
Claim 1d) a system control (14), designed and configured to enable the subscriber device (11) to receive the services over the infrastructure (12) from the service provider (13).
Claim 5- The system architecture of claim 4, wherein the system control (14) further comprises a database (209) that stores information related to the services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12). 
because the database stores information on the “services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12),” each is mapped together)

Regarding Claim 13, Atencio discloses The article of claim 10, wherein the performance of the action is initiated by initiating an activation workflow including the determined action to provision the given network element; (0062-0073 -For each service change, a corresponding device and/or service provider change may be necessary. The service database 323 contains all the service parameters and necessary device parameters needed for each service. These generic device parameters are then recorded to the generic device configuration database 322 by the generic device configuration 303 process. The generic device configuration database 322 may be a unified configuration independent of vendor syntax. The device class will have a generic description of its configuration. A device class would exist, for example, for a telephone 201, a set top box 204 or a subscriber unit 208. In addition to changes made to the devices, configuration changes needed for the service providing software are sent to the software provider.)
and wherein the instructions upon execution cause the system to: in response to provisioning the given network element using the activation workflow, update the database to reflect an updated current service state of the customer. (0060 - Once a service request 304 has been completed and changes have been made to the infrastructure, the infrastructure capacity 320 may be updated with the changes.)
Claim 14 stands rejected based on the same citations and rationale as applied to Claim 1. 

Regarding Claim 16, Atencio discloses The service provisioning system of claim 14, wherein the activation workflow is also generated by accessing a data structure that includes mapping information that maps customer premises devices to respective network elements.    (Claim 1d and 5, and Figure 1: 
Claim 1d) a system control (14), designed and configured to enable the subscriber device (11) to receive the services over the infrastructure (12) from the service provider (13).
Claim 5- The system architecture of claim 4, wherein the system control (14) further comprises a database (209) that stores information related to the services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12). 
because the database stores information on the “services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12),” each is mapped together
See Also 0062-0073)

Regarding Claim 18, Atencio discloses The method of claim 17, wherein the data structure further identifies different instances of network elements, and connections of each instance of network elements to other network elements.
(Claim 1d and 5, and Figure 1: 
Claim 1d) a system control (14), designed and configured to enable the subscriber device (11) to receive the services over the infrastructure (12) from the service provider (13).
Claim 5- The system architecture of claim 4, wherein the system control (14) further comprises a database (209) that stores information related to the services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12). 
because the database stores information on the “services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12),” each would be connected together
See Also 0062-0073)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atencio (2004/0210450) in view of Gray (2011/0004549)

Regarding Claim 17, Atencio disclosesThe method of claim 1, wherein the data structure identifies different types of network elements, (Claim 5- The system architecture of claim 4, wherein the system control (14) further comprises a database (209) that stores information related to the services, the subscriber, the subscriber device (11), the service provider (13), and the infrastructure (12).) 
Atencio does not explicitly state: and models of each type of network element.  Gray discloses this limitation (0062 - In some embodiments, during a provisioning event of a wireless device, one or more database records may be updated in the provisioning database, and monitoring provisioning involves monitoring information and updates in such database records.  A database record within the database may correspond to a unique identifier of the wireless device being provisioned, such as a device serial number or chip ID.  It is also envisioned that a database record representing multiple wireless devices may be monitored and updated, for example a record corresponding to a manufacturer identification label or licensor identification label.  
0054- In some embodiments, provisioning involves device identification.  
For example, a wireless device may be pre-configured with a substantially 
unique identifier and/or other information which can be used to identify 
features of the wireless device such as its model number, manufacturer, serial 
number, supplier, or other associated information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Atencio’s device information to include Gray’s model number, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2006/0159106- “System and method for managing broadband services” 

parameters pertaining to one or more network elements.  For instance, web 
browsing has a different set of configuration parameters for data transfer 
through a modem than for data transfer through an ATM switch.  A service can be 
provided when parameters of the Network Performance Layer as well as the 
configuration parameters of the Service Layer are met.  A service state change 
occurs whenever a customer switches from one service to another (i.e., from web 
browsing to video) or from one network element to another (ATM to IP).  
Whenever there is a "state change", a different set of network parameters and 
service configurations are considered. 
2018/0330621 – “Network Computer System to Position Service Providers Using Provisioning Level Determinations”
 [0041] Once the service provider is matched to a service request, the 
matching component 240 changes the service state associated with the selected 
service provider.  For example, a service state of the service provider can be 
changed from available to unavailable, or from available to on-route to service 
start location.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623